


EXHIBIT 10.1




SOTHEBY’S NEVADA, INC.
5600 Spring Mountain Road, Suite 104
Las Vegas, Nevada 89102


 
March 26, 2014


Acquavella Contemporary Art, Inc.
c/o Mr. William R. Acquavella
300 Pleasure Drive
Flanders, NY 11901


Dear Bill:


This letter agreement amends the Agreement of Partnership (the “Partnership
Agreement”) of Acquavella Modern Art, a Nevada general partnership, dated May
29, 1990, between Sotheby’s Nevada, Inc., a Nevada Corporation (“Sotheby’s
Partner”), and Acquavella Contemporary Art, Inc., a Nevada Corporation
(“Acquavella Partner”).


By prior letters of amendment, we have agreed to extend the term of the
Partnership Agreement through March 31, 2014.  By this letter of amendment, we
are agreeing to extend the term of the Partnership Agreement for one additional
year through March 31, 2015.  Accordingly, each of the Sotheby’s Partner and the
Acquavella Partner hereby agree to amend Section 1.5 (iii) of the Partnership
Agreement, as heretofore amended, to delete the reference to March 31, 2014 and
substitute therefor the date of “March 31, 2015.”


Except as amended hereby, the Partnership Agreement shall remain in full force
and effect and is hereby ratified and confirmed.


Please sign this letter agreement in the space provided below.  Upon execution
on behalf of the Acquavella Partner, this letter agreement shall be effective as
of the date of this letter.


SOTHEBY’S  NEVADA, INC.


 


By:/s/ WILLIAM F. RUPRECHT


William F. Ruprecht, President 






AGREED AND ACCEPTED
ACQUAVELLA CONTEMPORARY ART, INC.




By:/s/ WILLIAM R. ACQUAVELLA


William R. Acquavella, President








